         Case 1:18-cv-03501-JGK Document 264 Filed 07/24/19 Page 1 of 2




                                                                                     Joseph M. Sellers
                                                                                       (202) 408-4604
                                                                           jsellers@cohenmilstein.com




                                            July 24, 2019

Via ECF


The Honorable John G. Koeltl
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:      Democratic National Committee v. The Russian Federation, et al., 1:18-cv-
                03501

Dear Judge Koeltl:

        I write on behalf of the Democratic National Committee (“DNC”) in response to Your
Honor’s inquiry during the July 19, 2019 hearing as to the status of service on Defendants Donald
J. Trump, Jr. (“Trump, Jr.”), Julian Assange (“Assange”), and Paul J. Manafort, Jr. (“Manafort”).
As detailed below, the DNC has filed proof of service for each of these Defendants.

       Trump, Jr. On June 5, 2018, the DNC filed Trump, Jr.’s executed waiver of service, which
was sent on May 2, 2018 and executed by his attorney, Alan Futerfas, on June 4, 2018. ECF No.
85.

        Assange. As detailed in the August 16, 2018 Declaration of Julia A. Horwitz and the
exhibits attached thereto, ECF No. 157, on August 1, 2018, the DNC’s international process server
effectuated service on Defendant Assange—who was then located in the Ecuadorian embassy in
London—by postal mail, which is considered personal service under the laws of the United
Kingdom.

         Manafort. As detailed in the DNC’s July 19, 2018 Status Report Regarding Service of
Process, ECF No. 147, and in the accompanying Declaration of Julia A. Horwitz, ECF No. 147-2,
on July 16, 2018, the DNC moved for leave to serve Manafort by sending the service packet via
first class mail to the detention center where he was then awaiting trial, and via first class mail and
email to his criminal defense attorneys, ECF No. 137. On July 17, 2018, the Court granted the
motion, ECF No. 140, and that same day, Plaintiff’s counsel emailed the service packet to
         Case 1:18-cv-03501-JGK Document 264 Filed 07/24/19 Page 2 of 2




July 24, 2019
Page 2


Manafort’s criminal defense attorneys; on July 18, 2018, Plaintiff’s counsel mailed the service
packet to those same attorneys at the address listed on the criminal case docket sheet; and on July
19, 2018, Plaintiff’s counsel mailed the service packet to Manafort at the Alexandria detention
center where he was awaiting trial. ECF No. 147-2.

                                             Sincerely,



                                             Joseph M. Sellers
